Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-1611
                          Lower Tribunal No. 18-41280
                             ________________


   The Bank of New York Mellon f/k/a The Bank of New York, as
    Trustee for the Certificateholders of the CWALT 2006-OA12
      Mortgage Pass-Through Certificates, Series 2006-OA12,
                                    Petitioner,

                                        vs.

                               Melida Abadia,
                                   Respondent.



       A Writ of Certiorari to the Circuit Court for Miami-Dade County, Spencer
Eig, Judge.

      Polsinelli PC, and Brendan I. Herbert and Henry H. Bolz IV, for petitioner.

     Jacobs Legal, PLLC, and Bruce Jacobs; and Wasson & Associates, Chartered,
and Roy D. Wasson, for respondent.


Before FERNANDEZ, HENDON, and LOBREE, JJ.

      PER CURIAM.
      The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for

the Certificateholders of the CWALT 2006-OA12 Mortgage Pass-Through

Certificates, Series 2006-OA12 (“Trustee”), petitions for a writ of certiorari seeking

to quash the trial court’s October 1, 2020 “Order Denying Bank of New York

Mellon, as Trustee’s Motion to Dismiss Counterclaim” and remand for dismissal of

Respondent Melida Abadia’s (“Borrower”), counterclaim below.

      Based upon the record before us, the trial court’s denial of the motion to

dismiss on litigation privilege grounds constitutes irreparable harm as a matter of

law. DelMonico v. Traynor, 116 So. 3d 1205, 1212 (Fla. 2013); AGM Invs., LLC v.

Bus. Law Grp., P.A., 219 So. 3d 920, 924 (Fla. 2d DCA 2017); see Levin,

Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. U.S. Fire Ins. Co., 639

So. 2d 606, 608 (Fla. 1994); James v. Leigh, 145 So. 3d 1006 (Fla. 1st DCA 2014);

O’Malley v. St. Thomas Univ., Inc., 599 So. 2d 999 (Fla. 3d DCA1992). We

therefore grant the petition for certiorari, quash the order under review, and remand

for dismissal of the Borrower’s counterclaim.

      Petition for certiorari granted, order quashed, and cause remanded.




                                          2